                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
CLEMENT MORRIS,                                   )
         Plaintiff,                               )
                                                  )       Civil Action No.
                v.                                )       19-10730-IT
                                                  )
DR. MCGAHEE, et al.,                              )
         Defendants.                              )
                                                  )
                                                  )

                                MEMORANDUM AND ORDER

TALWANI, D.J.

       For the reasons set forth below, the court allows Plaintiff’s Application to Proceed

Without Prepayment of Fees [#2] but finds that Plaintiff’s Complaint [#1] fails to show that this

court has subject matter jurisdiction and fails to state a claim upon which relief may be granted.

If Plaintiff wishes to proceed with this action, he must file an amended complaint setting forth a

basis for this court’s subject matter jurisdiction and a plausible claim upon which relief may be

granted.

       I.      Background

       On April 16, 2019, Clement Morris (“Morris”), a resident of South Boston,

Massachusetts, filed a pro se complaint accompanied by an Application to Proceed Without

Prepayment of Fees. Morris seeks damages in the amount of $75,000 and names as defendants

one doctor and one nurse at the Massachusetts Mental Health Center, one current member and

one former member of the Massachusetts House of Representatives, and the Boston Medical

Emergency Department. Id. For the statement of the claim, plaintiff writes: “negligent homicide,

police headquarters in Roxbury, denied civil right by saying sorry or he is crazy.” Id. at ¶ III
(statement of claim). Plaintiff also states “implied hate crime by calling [plaintiff an expletive].

Id. at ¶ IV (relief).

        II.      Motion for Leave to Proceed In Forma Pauperis

        After review of Morris’ motion for leave to proceed in forma pauperis, the court

concludes that Morris is without assets to pay the filing fee and ALLOWS the motion.

        III.     Screening of the Complaint

        "Federal courts are courts of limited jurisdiction." Kokkonen v. Guardian Life Ins. Co.,

511 U.S. 375, 377 (1994). Consequently, a plaintiff who seeks to bring his suit in a federal forum

bears the burden of establishing that the federal court has subject-matter jurisdiction. See Gordo-

González v. United States, 873 F.3d 32, 35 (1st Cir. 2017).

        When examining the sufficiency of the pleadings, the court considers whether the

plaintiff has pled “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

        In conducting this review, the court liberally construes Morris’ complaint because Morris

is proceeding pro se. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

        IV.      Discussion

        Plaintiff asserts that the basis for this court’s jurisdiction as 28 U.S.C. § 1332 (diversity

of citizenship). See Complaint (“Compl.”), Docket No. 1. A federal court has subject matter

jurisdiction where the matter in controversy exceeds $75,000 and is between citizens of different

states. 28 U.S.C. § 1332(a)(1). Here, there does not appear to be any basis for diversity

jurisdiction under 28 U.S.C. § 1332 because the Complaint alleges that Plaintiff and the



                                                    2
Defendants are all citizens of Massachusetts. In addition, while Plaintiff claims $75,000 in

controversy, he gives no explanation of that claimed amount

       A federal court also has subject matter jurisdiction over civil actions that arise under

federal law. 28 U.S.C. § 1331. Although the civil cover sheet accompanying the Complaint

indicates that this action is brought pursuant to the Americans With Disabilities Act, the

Complaint includes no facts to support a claim under that Act. Indeed, the court is unable to

discern from the Complaint precisely who Morris alleges is liable for what alleged misconduct.

       If Morris wishes to pursue this action, Morris must file an amended complaint that clearly

identifies what each defendant did wrong and the legal claim against each party. Morris must

also identify a basis for this court’s subject matter jurisdiction. As an amended complaint

completely supercedes the original complaint, see Connectu LLC v. Zuckerberg, 522 F.3d 82, 91

(1st Cir. 2008), Morris should include in the amended complaint anything from the original

complaint that he wishes to be part of the amended complaint.

       V.      Order

       Based upon the foregoing, it is it is hereby ORDERED that

       1.      The Application to Proceed Without Prepayment of Fees [#2] is granted.

       2.      If Morris wishes to pursue this action, Morris must, within 28 days of the date of

this Memorandum and Order, file an amended complaint. Failure to do so will result in dismissal

of this action without prejudice.

So ordered.
                                                      /s/ Indira Talwani
                                                     Indira Talwani
                                                     United States District Judge

Dated: July 3, 2019




                                                 3
